Citation Nr: 1028958	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy of the upper 
and lower extremities (identified variously as peripheral 
neuropathy and polyneuropathy), to include as due to exposure to 
herbicides.

2.  Entitlement to an initial rating in excess of 10 percent for 
bronchitis.

3.  Entitlement to a compensable rating for scars, residuals of 
shell fragment wounds, back and left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

On his VA Form 9, Substantive Appeal, the Veteran requested a 
hearing before a Member of the Board be held at the RO.  In March 
2010 correspondence, the Veteran was informed of a Board hearing 
scheduled for April 30, 2010.  The record reflects that the 
Veteran did not appear for his scheduled hearing.  As such, the 
former request for a hearing is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704 (2009).

The Board notes that after the Statement of the Case was issued 
in February 2007, copies of private and VA medical records were 
associated with the claims file in connection with other matters.  
Neither the Veteran nor his representative issued a waiver of 
initial RO consideration of this evidence, and the RO did not 
issue an additional Supplemental Statement of the Case.  However, 
inasmuch as these treatment records contain no evidence material 
to the outcome of the claim decided herein, the Board will 
proceed to adjudicate the issue decided without prejudice to the 
Veteran.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2009).

The issues of entitlement to a rating in excess of 10 percent for 
bronchitis, and entitlement to a compensable rating for the 
Veteran's service-connected scars, residuals of shell fragment 
wounds, back and left leg, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDING OF FACT

The evidence of record demonstrates that neuropathy of the upper 
and lower extremities, diagnosed as mild sensory polyneuropathy, 
is likely related to the Veteran's period of active service, 
including exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for a grant of service connection for neuropathy of 
the upper and lower extremities, diagnosed as mild sensory 
polyneuropathy, to include as due to exposure to herbicides, have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in October 
2005 and September 2006.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).  

Given the determination reached in this decision regarding the 
Veteran's claim for service connection for neuropathy of the 
upper and lower extremities, the Board is satisfied that adequate 
development has taken place and that there is a sound evidentiary 
basis for resolution of the service connection claim at present 
without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

VA regulations state that, for the presumption to apply, the 
disease listed under § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must have become manifest to a degree of 10 
percent or more within a year after the last date the Veteran was 
exposed to an herbicide agent during military service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

In addition to the presumptive regulations, a veteran may still 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Veteran's DD Form 214 shows that the Veteran was decorated 
with a Combat Action Ribbon and a Purple Heart.  In cases where a 
Veteran asserts service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  
This statute and regulation ease the evidentiary burden of a 
combat veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

Upper and Lower Extremities

The Veteran seeks service connection for neuropathy for both the 
upper and lower extremities.  In his written submission, the 
Veteran claims that he was diagnosed with bilateral neuropathy of 
the upper and lower extremities at a VA clinic on July 18, 2005, 
and that he was exposed to Agent Orange while serving in Vietnam 
and had complained of numbness during service.

The Veteran's DD Form 214 reveals service in Vietnam, including 
receipt of the Vietnam Service Medal with one star and a Vietnam 
Campaign Medal in addition to the Combat Action Ribbon and Purple 
Heart noted above.  Though the claims file does not show the 
Veteran's exact dates of service in Vietnam, there is no question 
he served there between January 1962 and May 1975.  

Service treatment records in May 1968 reveal a complaint for 
numbness in the back and legs after off-loading his ship two days 
before.  A June 1968 service treatment record shows a complaint 
of numbness of the entire right leg.  The Veteran's May 1970 
discharge examination reveals no abnormalities of the upper or 
lower extremities or the neurologic system.

Post-service, the Veteran was seen at a VA hospital in June 2005 
for an Agent Orange registry examination.  According to a VA 
medical record, it was noted that the Veteran had served in 
Vietnam with the Marines and had environmental exposure to Agent 
Orange during that war.  A neurological examination was noted as 
normal, and the examining physician wrote that laboratory results 
offered no recommendations from the stand point of Agent Orange.

VA medical records dated from June 2005 to January 2010 show no 
diagnosis for peripheral neuropathy of the upper or lower 
extremities, although the Veteran claimed he was so diagnosed at 
a VA facility in July 2005.  Private medical records received 
after the February 2007 Statement of the Case was issued also do 
not show when the Veteran was diagnosed with neuropathy of any 
extremity.  

The Veteran underwent a VA examination in March 2006 by a 
podiatrist for evaluation of peripheral neuropathy and a separate 
claim for cellulitis.  The Veteran complained of intermittent 
numbness to his feet over the past few years.  He denied any 
pain, but said that his feet tingled and were numb more so at 
night than during the day.  He was ambulatory, but walked with a 
limp and a cane due to right knee and right hip pain.  On 
examination, there were no functional limitations with standing 
or walking noted.  Sensory loss was noted when testing with 
monofilament wire to the right lower extremity.  It was diffuse 
throughout the right foot and leg and was not over any one 
particular dermatome.  Diagnosis was sensory loss on both lower 
extremities with no evidence of cellulitis.  

On the same day the Veteran was provided with a VA neurological 
examination for peripheral nerves.  He told the examiner that he 
had been diagnosed with peripheral neuropathy, worse in the hands 
than in the legs and that the neuropathy had started about 12 
years ago.  He was able to eat and write as previously, but 
sometimes had tremors of his hands.  He complained of numbness 
and joint pain in his hands more than a burning sensation.  It 
was noted in the report of examination that the Veteran had 
served in Vietnam, was exposed to Agent Orange, and had not been 
diagnosed with diabetes.  There was no history of gout, 
inflammatory arthritis, thyroid disease, rheumatoid arthritis, 
lupus, or ulcers or sores on his feet.  It was noted that the 
Veteran used a cane in walking mainly due to degenerative joint 
disease of the hip and knees and back pain.  On examination, the 
strength of upper and lower extremities were 5/5 with a little 
bit of tremor with action noted.  Reflexes were 1/4 for the upper 
extremities and 0/4 for the lower extremities.  There was 
decreased pinprick sensation and vibration halfway between the 
knees and below the wrists bilaterally.  Gait was noted as 
antalgic and the Veteran used a walker to assist with some 
balance due to the pain in his legs, knees, and hips.  Diagnosis 
was mild sensory polyneuropathy.  The VA examiner opined that it 
was as likely as not that this polyneuropathy was secondary to 
exposure to Agent Orange.

The Veteran underwent a VA examination in May 2006.  He 
complained of decreased sensation of the lower extremities, 
numbness in the hands and legs, pins and needles sensations, 
balance problems, and pain in the legs and lower back.  A history 
of numbness of both hands and legs was noted with symptoms in the 
lower extremities starting five years before and symptoms in the 
upper extremities starting 10 years before.  Paresthesias were 
noted in the hands and legs.  It was noted that the Veteran, 
while serving in Vietnam, had suffered a shrapnel injury to his 
back and been paralyzed for one week with lower extremity 
numbness.  

On examination, the Veteran was noted as morbidly obese with 
normal strength on a motor examination and 1+ reflexes throughout 
with toes downgoing.  Sensory examination showed glove decreased 
to pin prick at 5 cm. below the elbows bilaterally and stocking 
at midcalf, decreased vibration at 3 on the graduated tuning fork 
bilaterally, and normal proprioception.  Gait was noted as normal 
with the Veteran using a cane due to knee pain.  Erythema was 
noted for both the hands and feet.  Peripheral neuropathy of the 
peripheral nerves of the upper and lower extremities was noted.  
It also was noted that an EMG nerve conduction study in July 2005 
revealed bilateral mild carpal tunnel syndrome and left ulnar 
neuropathy; and that a VA examiner months earlier diagnosed mild 
sensory polyneuropathy due to Agent Orange.  Diagnosis was mild 
sensory polyneuropathy likely due to Agent Orange.  The VA 
examiner also opined that it was less likely than not that the 
Veteran's current polyneuropahty of the upper and lower 
extremities was related to his inservice complaint related to 
numbness of the lower extremities.  

In his July 2006 Notice of Disagreement the Veteran claimed 
severe numbness in his feet, legs, hands, and arms and wrote that 
he was treated for numbness in his legs during service.  

In his February 2007 VA Form 9, Substantive Appeal, the Veteran 
wrote that he had a lot of numbness in his lower legs and dropped 
things and noted that he was not able to sit and drive for long 
periods of time.  He served "in country" in Vietnam and worried 
about all the herbicides he was exposed to.  He wrote that many 
times he saw the machine that sprayed herbicides in Vietnam.  

A December 2008 VA outpatient assessment noted that the Veteran 
complained of chronic joint pain, tingling feet, and a burning 
sensation.  

In a February 2009 written statement, the Veteran wrote that his 
hands shake so bad at different times that he has dropped items.  
This sensation comes on suddenly and his hands go numb.  His feet 
also become numb and he loses all feeling in them.  He wrote that 
on July 18, 2005 at an EMG test at a VA clinic a doctor told him 
that he had neuropathy in both arms.  

In a signed statement dated in June 2009, the Veteran wrote that 
he had trouble with his hands and legs, he begins shaking and he 
drops items, and his hands just stop working.  Because his feet 
go numb, he wrote that he cannot stand for any length of time.  
When he sits for any length of time, his feet and legs go numb.  
He wrote that the neuropathy in his legs and arms might have been 
caused by his exposure to Agent Orange while in Vietnam.  He 
related that while in Vietnam he picked vegetables from local 
Vietnamese gardens and cooked and ate them.

A June 2009 VA primary care nursing note revealed that the 
Veteran complained of bilateral hand pain, decreased grip 
strength, intermittent trembling of the left hand, and that he 
dropped items.  

In an August 2009 typewritten chronology and statement the 
Veteran indicated that he was treated from March 1996 to November 
2002 for instability and pain on his left and right side at the 
McKeon Chiropractic Clinic of Lake Wales, Florida.  Though he 
lost a lot of weight, it was stated that his pain, numbness and 
instability remained.  (VA received copies of private medical 
records from McKeon Chiropractic, dated from 1998 to 2002, 
apparently in relation to other claims, after the Statement of 
the Case for the issues now on appeal was issued in February 
2007.  These private records show pain relief treatment for 
various complaints involving the shoulder, hip, back, feet and 
knees.  No specific diagnosis of peripheral neuropathy for the 
upper and lower extremities was noted.)

Based on review of the evidence, the Board finds that service 
connection for neuropathy of both the upper and lower 
extremities, to include as due to exposure to herbicides, is 
warranted in this case.  Initially, the Board notes that 
presumptive service connection for neuropathy of the extremities 
based on exposure to herbicides in Vietnam is not available 
because the Veteran has not been diagnosed with acute or subacute 
peripheral neuropathy within a year after the last date the 
Veteran was exposed to herbicides during service.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 & 3.309.  However, as 
noted above, he can still establish direct service connection for 
this claim.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As noted in March 2006 and May 2006 VA examinations, the Veteran 
is currently diagnosed with mild sensory polyneuropathy of his 
upper and lower extremities and manifests a current disability.  

The Board also has determined that the Veteran can be considered 
a combat veteran for purposes of this appeal and that lay or 
other evidence of service incurrence of his neuropathy will be 
considered sufficient proof of service connection if consistent 
with the circumstances, conditions, or hardships of such service.  
In addition, though, because the Veteran served in Vietnam 
between 1962 and 1975 his exposure in service to an herbicide, 
such as Agent Orange, is presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).

Lastly, the Board notes that the evidence of record supports that 
a nexus or relationship exists between the Veteran's current mild 
sensory polyneuropathy of the upper and lower extremities and his 
period of active service.  Two VA examiner opinions support a 
relationship between the Veteran's polyneuropathy and exposure to 
Agent Orange while serving in Vietnam.  While a March 2006 
podiatrist examiner did not diagnose polyneuropathy and only 
found sensory loss in the lower extremities, his examination had 
been limited to the feet and did not encompass the upper 
extremities.  In addition, though the May 2006 VA examiner opined 
that the Veteran's polyneuropathy was less likely than not 
related to his inservice complaint of numbness, this same 
examiner also diagnosed polyneuropathy of the upper and lower 
extremities that was likely due to Agent Orange (as did a March 
2006 VA neurological examiner).  The May 2006 VA examiner did not 
conclude that the Veteran's neuropathy was unrelated to service, 
only that his neuropathy was not related to numbness complaints 
in service that were connected with lifting and off-loading heavy 
objects.  

Providing the Veteran with the benefit of the doubt in this 
matter, the Board finds that the evidence is at least at 
equipoise to indicate that the Veteran has polyneuropathy of the 
upper and lower extremities due to exposure to Agent Orange.  
Therefore, a grant of service connection is appropriate in this 
case on the basis that the diagnosed polyneuropathies affecting 
the upper and lower extremities are more likely than not due to 
the Veteran's exposure to herbicides such as Agent Orange while 
he served in Vietnam.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all 
reasonable doubt in the appellant's favor, the Board finds that 
the criteria for an award of service connection for neuropathy of 
both the upper and lower extremities, diagnosed as 
polyneuropathy, are met.  As the Board finds that the Veteran has 
provided evidence of all three elements required for a grant of 
service connection for neuropathy of the upper and lower 
extremities, the claim for service connection for neuropathy is 
granted.  

ORDER

Entitlement to service connection for neuropathy of the upper and 
lower extremities, diagnosed as polyneuropathy, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Unfortunately, a remand is required for the remaining issues in 
this case.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2009).

Concerning the Veteran's claim for an initial rating in excess of 
10 percent for his service-connected bronchitis, the Board notes 
that both the Veteran and the May 2006 VA examiner contended that 
the Veteran's symptoms appeared to be worsening.  

The Veteran's disability is rated under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6600, which provides ratings 
for chronic bronchitis.  

According to 38 C.F.R. § 4.97, diseases of the trachea and 
bronchi, such as bronchitis and chronic obstructive pulmonary 
disease, are provided a 10 percent disability rating for Forced 
Expiratory Volume in one second (FEV-1) of 71-to 80-percent 
predicted value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) at 66- to 80-percent predicted.  
A higher rating of 30 percent is available for FEV-1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56- to 65-percent predicted.  

In this case, the Veteran underwent VA examinations in March 2006 
and May 2006, but each examiner apparently used the incomplete 
results of a March 2006 pulmonary function test that did not 
include any measurements for the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  A 
May 2006 note from a VA registered respiratory therapist noted 
that VA had attempted to obtain DLCO findings for the Veteran but 
had been unable to do so because he weighed 388 pounds and there 
was some type of weight restriction set at 300 pounds.  

VA regulations provide that if the DLCO (SB) test is not of 
record, then the Veteran should be evaluated based on alternative 
criteria as long as the examiner states why the test would not be 
useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2) 
(2009).  Here, neither the March 2006 or the May 2006 VA examiner 
explained the missing measurement, whether the Veteran should be 
evaluated under alternative criteria, or why the test would not 
be useful or valid in the Veteran's case.

Because the appropriate pulmonary function testing was not 
preformed to fully evaluate the severity of the Veteran's 
service-connected bronchitis in this case, the matter of an 
initial rating higher than 10 percent must be returned to the RO 
for an examination in compliance with VA regulations.

In addition, as noted in the Introduction above, various private 
and VA medical records were associated with the claims file after 
the Statement of the Case was issued on February 13, 2007, 
without a waiver of initial RO consideration of this evidence or 
the issuance of a Supplemental Statement of the Case.  A 
September 2007 VA medical record indicates that a private doctor 
has started the Veteran on use of an inhaler.  Other VA and 
private medical records show treatment for the Veteran's 
respiratory complaints, including obstructive sleep apnea.

Concerning the Veteran's claim of entitlement to a compensable 
rating for scars, residuals of shell fragment wounds, back and 
left leg, the Board notes that the Veteran never received a VCAA-
compliant notice regarding this claim.  The February 2007 
Statement of the Case did set forth the rating criteria for 
higher ratings for scars according to the regulatory criteria 
then in effect.  However, since the filing of his claim for 
increase, the Veteran has not been furnished a specific letter 
providing notice of the evidence needed to support his claim for 
a compensable rating for scars to his back and to his left leg.  

Therefore, to ensure that all due process requirements are met, 
the RO/AMC should, through VCAA-compliant notice, advise the 
Veteran of the evidence necessary to support this claim, and give 
him another opportunity to present information and/or evidence 
pertinent to the claim.  

The Board further observes that the most recent VA examination 
for the Veteran's scars occurred in March 2006, nearly four and 
one-half years ago, and that the VA examination was plainly 
inadequate as the examiner noted a scar to the right thigh but 
made no reference as to any scar on the left leg.  Therefore, on 
remand, the RO/AMC should schedule the Veteran for a current and 
appropriate VA examination of his scars to his back and to his 
left leg.

The Board also notes that the Veteran appears to be claiming 
something beyond a scar on his back, perhaps a muscle injury.  In 
his September 2005 claim the Veteran stated that he had been 
wounded in Vietnam and that all X-rays show he still had shrapnel 
in his back.  On remand, the RO/AMC should consider whether his 
service-connected scar disability entails any injury to muscles 
in the back under the provisions of 38 C.F.R. § 4.56 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that the Veteran 
receives all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2009); and 38 
C.F.R. § 3.159 (2009) regarding his claim for 
a compensable rating for scars, residuals of 
shell fragment wounds, back and left leg.  In 
particular, the RO/AMC shall ensure that its 
notice letter meets the requirements of 
Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006), as appropriate.

2.  The RO/AMC shall arrange for the Veteran 
to undergo a VA respiratory examination to 
assess the current extent and severity of his 
service-connected bronchitis disorder.  The 
claims file shall be made available to and 
reviewed by the examiner, and the examiner 
shall note such review in an examination 
report.  All indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, including a pulmonary function 
test, and all findings shall be reported in 
detail.  The testing should include the 
percentages of the predicted of DLCO (SB).  

Based on his/her review of the record, the 
examiner should opine as to the current 
severity of the service-connected lung 
disability in terms of the rating criteria, 
including 38 C.F.R. § 4.96(d)(2), if 
necessary, and if possible, the severity of 
the Veteran's disability at the time of the 
2006 examinations.  The examiner shall 
comment on the Veteran's reports regarding 
symptomatology associated with his service-
connected bronchitis.  The rationale for each 
opinion expressed should be explained.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate examination of his service-
connected scars, residuals of shell fragment 
wounds, back and left leg, to include, if 
warranted, whether his service-connected scar 
disability entails any injury to muscles in 
the back under the provisions of 38 C.F.R. 
§ 4.56.  The entire claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to conducting 
the examination.  All necessary tests and 
studies should be performed, and all findings 
must be reported in detail.  The examiner 
shall comment on the Veteran's reports 
regarding any symptomatology associated with 
these scars.  The rationale for each opinion 
expressed should be explained.

4.  When the development requested has been 
completed, the remaining issues on appeal 
should again be reviewed by the RO/AMC on the 
basis of the additional evidence received 
since the February 2007 Statement of the 
Case.  If the benefits sought are not granted 
the Veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


